                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


BELINDA BROWN                   : CIVIL ACTION
                                :
         v.                     : NO. 18-cv-3851
                                :
COMMISSIONER OF SOCIAL SECURITY :



            AND NOW, this 3rd day of September, 2019, upon careful

consideration of the Report and Recommendation filed by United States

Magistrate Judge Lynne A. Sitarski, to which no objections were filed, and upon

independent review of the briefs filed by the parties, it is hereby ORDERED that:

             1. The Report and Recommendation [Doc. 22] is APPROVED and

            ADOPTED;

            2. Plaintiff’s Request for Review [Doc. 15] is DENIED; and

            3. Judgment is entered in this matter in favor of DEFENDANT and

            against PLAINTIFF.

            4. The Clerk is DIRECTED to mark this case closed.



                                            BY THE COURT:


                                            /s/ Jeffrey L. Schmehl
                                            JEFFREY L. SCHMEHL, J.
